                  Case 2:19-cr-00003-JAM Document 92 Filed 06/05/20 Page 1 of 2


 1   MICHAEL D. LONG (CA State Bar #149475)
     901 H Street, Suite 301
 2
     Sacramento, CA 95814
 3   (916) 201-4188
     Mike.Long.Law@msn.com
 4
     Attorney for JOSE ALCALA-GARCIA
 5

 6                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
     THE UNITED STATES OF AMERICA,                   ) No. 2:19-cr-0003 JAM-2
 8
                     Plaintiff,                      )
 9                                                   ) STIPULATION AND
             v.                                      ) ORDER MODIFYING THE SCHEDULE
10                                                   ) FOR Mr. ALCALA-GARICA PRE-SENTENCE
                                                     ) REPORT FOR A NEW SENTENCING DATE
11
     JOSE ALCALA-GARCIA,                             ) OF AUGUST 18, 2020
12
                                                     )
                        Defendant.                   ) Judge: Hon. John A. Mendez
13   ================================)
          Defendant Jose Alcala-Garcia is requesting a continuance of his sentencing hearing, which is
14

15
     presently set for June 30, 2020. AUSA Quinn Hochhalter, on behalf of the United States Attorney’s

16   Office, and USPO Aylin McFarland, on behalf of the United States Probation Office, have no
17   objection to the requested continuance. The final PSR was filed on May 28, 2020. The parties hereby
18
     stipulate to re-set the schedule for the pre-sentence report as follows:
19
             Judgment and Sentencing Date: August 18, 2020 at 9:15 a.m.
20
             Reply, or Statement of Non-opposition: August 11, 2020
21

22           Motion for Correction of the Presentence Report shall be filed with the Court and
             served on the Probation Officer and opposing counsel no later than: August 4, 2020
23

24
     Dated: June 4, 2020                                     Respectfully submitted,
25
                                                             /s/ Michael D. Long
26                                                           MICHAEL D. LONG
27
                                                             Attorney for Jose Alcala-Garcia

28




                                                       -1-
              Case 2:19-cr-00003-JAM Document 92 Filed 06/05/20 Page 2 of 2


 1   Dated: June 4, 2020                                McGREGOR SCOTT
                                                        United States Attorney
 2

 3                                                      /s/ Quinn Hochhalter
                                                        QUINN HOCHHALTER
 4                                                      Assistant U.S. Attorney
 5
                                              ORDER
 6
            GOOD CAUSE APPEARING AND HAVING BEEN SHOWN, IT IS SO ORDERED.
 7
            The Court hereby orders that the schedule for Mr. Alcala-Garcia’s pre-sentence report is
 8
     amended as follows:
 9

10          Judgment and Sentencing Date: August 18, 2020 at 9:15 a.m.

11          Reply, or Statement of Non-opposition: August 11, 2020
12
            Motion for Correction of the Presentence Report shall be filed with the Court and
13          served on the Probation Officer and opposing counsel no later than: August 4, 2020

14
     Dated: June 4, 2020                         /s/ John A. Mendez____________
15
                                                 Hon. JOHN A. MENDEZ
16                                               United States District Court Judge

17

18

19

20

21

22

23

24

25

26

27

28




                                                  -2-
